
	
		I
		111th CONGRESS
		1st Session
		H. R. 3180
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish the National Advisory Committee on Rural
		  Education in the Department of Education.
	
	
		1.Short titleThis Act may be cited as the
			 SCORE (Strengthening Community
			 Opportunities through Rural Education) Act of
			 2009.
		2.EstablishmentThere is established in the Department of
			 Education an advisory committee to be known as the National Advisory
			 Committee on Rural Education (hereinafter in this Act referred to as
			 the Advisory Committee).
		3.FunctionsThe Advisory Committee shall study the
			 unique challenges faced by rural public school systems in providing elementary
			 and secondary education, including whether and how any of the following factors
			 affect those unique challenges:
			(1)Difficulty in
			 attracting and retaining new teachers.
			(2)Deficient or
			 inadequate school facilities and infrastructure.
			(3)Deficient or
			 inadequate transportation infrastructure.
			(4)Difficulty in
			 effectively incorporating information technology.
			(5)Decreasing number
			 of recent postsecondary graduates returning to rural communities.
			(6)Limited and varied
			 levels of funding.
			4.Composition
			(a)In
			 generalThe Advisory Committee shall be composed of 21 members
			 who shall serve for the life of the Advisory Committee.
			(b)ChairThe
			 Secretary of Education (hereinafter in this Act referred to as the
			 Secretary) or the designee of the Secretary shall be a member of
			 the Advisory Committee and shall serve as the chair of the Advisory
			 Committee.
			(c)Secretary of
			 AgricultureThe Secretary of Agriculture or the designee of the
			 Secretary of Agriculture shall be a member of the Advisory Committee.
			(d)Appointed
			 members
				(1)The chair shall appoint the other 19
			 members in a manner that ensures that the membership of the Advisory Committee
			 is fairly balanced in terms of the points of view represented and the functions
			 to be performed by the Advisory Committee.
				(2)Such members shall
			 be selected from among experts on rural public school systems. For the purposes
			 of this paragraph, the term experts on rural public school
			 systems means any of the following:
					(A)Teachers from such
			 school systems.
					(B)Administrators
			 from such school systems.
					(C)Members of school
			 boards for such school systems.
					(D)Other individuals
			 with experience or qualifications that the Secretary determines
			 relevant.
					(3)Not less than 1
			 member shall be an individual with expertise on incorporating and expanding the
			 role of information technology in providing education in rural public school
			 systems.
				(4)Not less than 1
			 member shall be an individual who is not a full-time or permanent part-time
			 officer or employee of the Federal Government.
				(5)The chair shall
			 fill a vacancy on the Advisory Committee in the same manner in which the
			 original appointment was made.
				5.Bylaws and
			 procedures
			(a)MeetingsThe
			 Advisory Committee shall meet at the call of a majority of the members of the
			 Advisory Committee.
			(b)QuorumEleven
			 members of the Advisory Committee shall constitute a quorum but a lesser number
			 may hold hearings.
			(c)Members not To
			 be considered Federal officers or employeesBy reason of their service on the Advisory
			 Committee, members of the Committee shall not be considered to be officers or
			 employees of the Federal Government for purposes of any Federal law.
			(d)Travel
			 expensesEach member may receive travel expenses, including per
			 diem in lieu of subsistence, under subchapter I of chapter 57 of title 5,
			 United States Code.
			6.Powers
			(a)In
			 generalThe Advisory
			 Committee may, for the purpose of carrying out this Act, hold hearings, sit and
			 act at times and places, take testimony, and receive evidence as the Advisory
			 Committee determines appropriate.
			(b)Members and
			 agentsAny member or agent of
			 the Advisory Committee may, if authorized by the Advisory Committee, take any
			 action that the Advisory Committee is authorized to take by this
			 section.
			(c)MailsThe
			 Advisory Committee may use the United States mails in the same manner and under
			 the same conditions as other departments and agencies of the United
			 States.
			(d)ContractsTo
			 the extent or in the amounts provided in advance in appropriation Acts, the
			 Advisory Committee may contract with and compensate government and private
			 agencies or persons for supplies or services, without regard to section 3709 of
			 the Revised Statutes. The Advisory Committee may not enter into a contract if
			 the terms of the contract extend beyond the date the Advisory Committee
			 terminates.
			7.StaffOn request of the Advisory Committee, the
			 Secretary of Education shall detail, on a reimbursable basis, not more than 4
			 personnel of the Department of Education to the Advisory Committee to assist
			 the Advisory Committee in carrying out this Act.
		8.ReportTwo times each year, the Advisory Committee
			 shall submit to the Congress and the President and publish a report
			 that—
			(1)identifies the unique challenges faced by
			 rural public school systems in providing elementary and secondary education;
			 and
			(2)makes policy
			 recommendations on a national effort to reform rural education by addressing or
			 overcoming those challenges.
			9.TerminationThe Advisory Committee shall terminate on
			 the date that is 2 years after the effective date of this Act.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary, to remain available for the
			 life of the Advisory Committee, such sums as may be necessary to carry out this
			 Act.
		
